Appeal from a judgment of Supreme Court, Monroe County (Fisher, J.), entered June 19, 2001, convicting defendant after a nonjury trial of sodomy in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him of sodomy in the first degree (Penal Law former § 130.50 [1]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495). The credibility of the victim is an issue for the factfinder to resolve, and we cannot conclude that the fact-finder failed to give the evidence the weight it should be accorded (see id.). The sentence is not unduly harsh or severe. Present — Pigott, Jr., P.J., Green, Scudder, Gorski and Lawton, JJ.